DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 28, 2020 has been entered.
 
Status of Claims
	Claims 22-35 are currently pending and under examination on the merits in the instant case.

Response to Arguments
Applicant’s arguments with respect to the new method claims filed on August 28, 2020 have been considered but are moot because they do not apply to the instant rejections set forth hereinbelow.

Claim Objections
Claims 34-35 are objected to because of the following informalities:  Claims 34 and 35 each depend from claim 22 and recite three duplicate eye disease species: uveitis, age-related all of the eye disease species recited in claim 35 are already claimed in claim 34. For examination purpose, claim 35 will be interpreted as depending from claim 34. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The instant claims recite that the “nucleic acid molecule comprises only region (X), linker region (Lx) and region (Xc)”. It is unclear whether or not the claimed nucleic acid molecule is limited to “only” X, Lx, and Xc, and if such is the case, it is noted that the open-ended claim language “comprises” conflicts with the limited structural elements for the claimed nucleic acid. That is, the phrase “comprises only” is internally conflicting. For examination purpose, “comprises only” will be interpreted as “consists of”. 
The instant claims fail to particularly point out and distinctly claim the exact arrangement of “region (X)”, “linker region (Lx)”, and “region (Xc)” that constitute the single-stranded nucleic acid molecule. 
disposed in this order from the 3’ side to the 5’ side”. It is unclear what is meant by each of “disposed” and the pronoun “this”. 
Claim 25 recites that the based number of region (Xc) is 19-30, while the claim also requires that region (Xc) should comprises SEQ ID NO:8 or a nucleotide sequence that is complementary to SEQ ID NO:8, which is 21 nucleotides in length. As such, claim 24 recites conflicting structural limitations regarding the minimum length of region (Xc), thereby rendering the claim indefinite. 
Claim 26 contains the following:

    PNG
    media_image1.png
    32
    109
    media_image1.png
    Greyscale

It is unclear what is meant by the three dots, and it is also unclear why the above is necessary.
Claim 27 contains the following:

    PNG
    media_image2.png
    29
    149
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    30
    149
    media_image3.png
    Greyscale

It is unclear what is meant by the three dots.
Claim 29 recites that the nucleic acid molecule comprises at least one “modified residue.” It is unclear what is meant by “residue”. That is, it is unclear whether the claim meant to claim that at least one of the nucleic acids of the nucleic acid molecule comprises a modified nucleotide or that the linker of the nucleic acid molecule comprises a modified amino acid residue. 
Claim 32 recites that the “total” number of bases of the nucleic acid molecule of claim 22 should be “not less than 38.” It is noted that the nucleic acid molecule of claim 22 comprises SEQ ID NO:8 (21-mer) and a complementary sequence comprising a nucleotide sequence 
Claim 33 recites that the nucleic acid molecule of claim 22 is “(SEQ ID NO: 72-Lx-SEQ ID NO: 30)” or “(SEQ ID NO: 73-Lx-SEQ ID NO: 33)”.
It is noted that each of SEQ ID NO:30 and SEQ ID NO:33 comprises the 21-mer sequence of SEQ ID NO:8 (5’-UUAUAUGCAAGGUUAUAGGGA). However, neither SEQ ID NO:72 nor SEQ ID NO:73 comprises at least a 21-mer sequence (5’-UCCCUAUAACCUUGCAUAUAA) that is complementary to SEQ ID NO:8 as required by the claim by virtue of claim dependency from claim 22, which requires that “the other” region “comprises a nucleotide sequence complementary to the expression inhibitory sequence”, which is SEQ ID NO:8.  Hence, claim 33 recites structurally conflicting limitations regarding the nucleotide sequence requirement for comprising a nucleotide sequence complementary to the expression inhibitory sequence of SEQ ID NO:8.

Relevant Art
The following non-patent literature is made of record as being pertinent to applicant's claimed subject matter: Kanda et al. (Molecular Therapy: Nucleic Acids, 2017, 7:116-126).

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008.  The examiner can normally be reached on Monday-Thursday: 8am - 6:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANA H SHIN/Primary Examiner, Art Unit 1635